Order entered November 5, 2014




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-13-01010-CR

                              DAVID CARY, Appellant

                                         V.

                         THE STATE OF TEXAS, Appellee

                   On Appeal from the 366th Judicial District Court
                                Collin County, Texas
                       Trial Court Cause No. 366-81636-2011

                                      ORDER
      The State’s November 4, 2014 unopposed motion to participate in oral argument is

GRANTED.


                                                /s/   ELIZABETH LANG MIERS
                                                      PRESIDING JUSTICE